United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                 Nos. 05-1472/1477
                                   ___________

United States of America,             *
                                      *
            Appellee,                 *
                                      * Appeals from the United States
      v.                              * District Court for the
                                      * District of South Dakota.
Christopher L. Dion, also known as    *
Christopher L. Sturgeon,              *    [UNPUBLISHED]
                                      *
            Appellant.                *
                                 ___________

                             Submitted: May 2, 2006
                                Filed: May 2, 2006
                                 ___________

Before MELLOY, FAGG, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

        Christopher Dion previously pleaded guilty to third degree burglary, in
violation of 18 U.S.C. §§ 2 and 1153(a). Later the same year he pleaded guilty to
larceny, in violation of 18 U.S.C. §§ 661 and 1153(a). He was sentenced to
consecutive terms of 24 months and 12 months in prison, and to concurrent terms of
3 years of supervised release, and was ordered to pay restitution. The district court1
later revoked supervised release for both offenses upon Dion’s admission that he had

      1
        The Honorable Charles B. Kornmann, United States District Judge for the
District of South Dakota.
violated the conditions of his supervised release by failing to answer truthfully all
inquiries by the probation officer and by failing to follow the probation officer’s
instructions. The court imposed revocation sentences of 24 months and 12 months in
prison, to be served consecutively. On appeal, Dion argues that the sentences are
excessive and that the court abused its discretion.

      The sentences are not unreasonable. See United States v. Tyson, 413 F.3d 824,
825 (8th Cir. 2005) (per curiam) (after United States v. Booker, 543 U.S. 220 (2005),
revocation sentences are reviewed for unreasonableness). Both prison terms were
within authorized limits, and the district court considered appropriate factors in
imposing the revocation sentences, including not only Dion’s conduct resulting in the
revocation but his abusive conduct toward his jailers while he was being detained
pending these proceedings. See 18 U.S.C. §§ 3553(a)(1), (2)(B)-(C), 3583(e)(3);
Tyson, 413 F.3d at 825-26 (sentence within statutory range and grounded in concerns
regarding defendant’s past behavior was not unreasonable).

      We also conclude that the court did not abuse its discretion in imposing
consecutive sentences. See 18 U.S.C. § 3584(a); United States v. Controneo, 89 F.3d
510, 512-13 (8th Cir.), cert. denied, 519 U.S. 1018 (1996).

      Accordingly, we affirm, and we also grant counsel’s motion to withdraw.
                     ______________________________




                                         -2-